 



Exhibit 10.38
Compensation Arrangements with Named Executive Officers
Base Salaries
     The following table sets forth the fiscal 2008 annual base salaries of
FedEx’s named executive officers, other than Daniel J. Sullivan, who retired as
FedEx Ground’s President and Chief Executive Officer on December 31, 2006:

          Name and     Current Position   Base Salary
Frederick W. Smith
  $ 1,434,840  
Chairman, President and
Chief Executive Officer
       
 
       
Alan B. Graf, Jr.
  $ 902,784  
Executive Vice President and
Chief Financial Officer
       
 
       
David J. Bronczek
  $ 942,756  
President and Chief Executive Officer –
FedEx Express
       
 
       
T. Michael Glenn
  $ 802,188  
Executive Vice President,
Market Development and
Corporate Communications
       
 
       
Robert B. Carter
  $ 736,596  
Executive Vice President,
FedEx Information Services and
Chief Information Officer
       

      Mr. Smith’s annual base salary was increased by 2.5%. Each other named
executive officer’s annual base salary was increased by 3.5%. Mr. Smith’s new
base salary is effective as of July 16, 2007. The new base salaries of the other
named executive officers are effective as of July 1, 2007.
FY2008 Annual Incentive Compensation Plans
     Chairman, President and Chief Executive Officer
     Frederick W. Smith’s fiscal 2008 annual bonus will be determined by the
achievement of corporate objectives for consolidated pre-tax income for fiscal
2008. The Compensation Committee may adjust Mr. Smith’s bonus amount upward or
downward based on its consideration of several factors, including: FedEx’s stock
price performance relative to the Standard & Poor’s 500 Composite Index, the Dow
Jones Transportation Average and the Dow Jones Industrial Average; FedEx’s
revenue and operating income growth relative to competitors;

 



--------------------------------------------------------------------------------



 



FedEx’s cash flow; FedEx’s return on invested capital; FedEx’s U.S. and
international revenue market share; FedEx’s reputation rankings by various
publications and surveys; and the Compensation Committee’s assessment of the
quality and effectiveness of Mr. Smith’s leadership during fiscal 2008. None of
these factors will be given any particular weight by the Compensation Committee
in determining whether to adjust Mr. Smith’s bonus amount. Mr. Smith’s annual
bonus target for fiscal 2008 is 130% of his base salary, with a maximum payout
of 300% of his target bonus.
     Non-CEO Named Executive Officers
     Messrs. Graf, Glenn and Carter participate in the fiscal 2008 annual
incentive cash bonus plan for headquarters employees. Under this plan, the
annual bonus target for each executive is 90% of his base salary, with a maximum
payout of 240% of the target bonus. A threshold payout of up to 30% of the
target bonus is based on the achievement of individual objectives established at
the beginning of the fiscal year for each executive. Mr. Smith will determine
the achievement level of each executive’s individual objectives at the
conclusion of fiscal 2008. The balance of the bonus payout is based on FedEx’s
consolidated pre-tax income for fiscal 2008 and ranges, on a sliding scale, from
a minimum amount if the plan’s pre-established consolidated pre-tax income
threshold is achieved up to a maximum amount if such financial performance goal
is substantially exceeded.
     Mr. Bronczek participates in the fiscal 2008 annual incentive cash bonus
plan sponsored by the FedEx Express segment. Mr. Bronczek’s target annual bonus
is 100% of his base salary, with a maximum payout of 240% of his target bonus. A
threshold payout of up to 30% of the target bonus is based on his achievement of
individual objectives established at the beginning of the fiscal year. Mr. Smith
will determine the achievement level of Mr. Bronczek’s individual objectives at
the conclusion of fiscal 2008. The balance of the bonus payout is based on
FedEx’s consolidated pre-tax income for fiscal 2008 and ranges, on a sliding
scale, from a minimum amount if the plan’s pre-established consolidated pre-tax
income threshold is achieved up to a maximum amount if such financial
performance goal is substantially exceeded.
Long-Term Incentive Cash Bonus Program
     The Compensation Committee has established long-term performance bonus
plans for the three-fiscal-year periods 2006 through 2008, 2007 through 2009 and
2008 through 2010, providing long-term cash bonus opportunities to members of
upper management, including the named executive officers, for fiscal 2008, 2009
and 2010, respectively, if certain aggregate earnings-per-share goals
established by the Compensation Committee are achieved with respect to those
periods. No amounts can be earned for the fiscal 2006 through 2008, 2007 through
2009 and 2008 through 2010 plans until 2008, 2009 and 2010, respectively,
because achievement of the earnings-per-share goals can only be determined
following the conclusion of the applicable three-fiscal-year period.
     The following table sets forth estimates of the possible future payouts to
each of FedEx’s named executive officers under FedEx’s long-term performance
cash bonus plans. Mr. Sullivan, who retired on December 31, 2006, is eligible
for payouts under the fiscal 2006 through 2008

2



--------------------------------------------------------------------------------



 



and 2007 through 2009 plans based on the proportion of the applicable
three-fiscal-year period during which he was employed.

                                              Estimated Future Payouts    
Performance   Threshold   Target   Maximum Name   Period   ($)   ($)   ($)
Frederick W. Smith
  FY2006 – FY2008     625,500       2,500,000       3,750,000  
 
  FY2007 – FY2009     875,000       3,500,000       5,250,000  
 
  FY2008 – FY2010     875,000       3,500,000       5,250,000  
 
                               
Alan B. Graf, Jr.
  FY2006 – FY2008     187,500       750,000       1,125,000  
 
  FY2007 – FY2009     300,000       1,200,000       1,800,000  
 
  FY2008 – FY2010     300,000       1,200,000       1,800,000  
 
                               
David J. Bronczek
  FY2006 – FY2008     250,000       1,000,000       1,500,000  
 
  FY2007 – FY2009     375,000       1,500,000       2,250,000  
 
  FY2008 – FY2010     375,000       1,500,000       2,250,000  
 
                               
T. Michael Glenn
  FY2006 – FY2008     187,500       750,000       1,125,000  
 
  FY2007 – FY2009     300,000       1,200,000       1,800,000  
 
  FY2008 – FY2010     300,000       1,200,000       1,800,000  
 
                               
Robert B. Carter
  FY2006 – FY2008     187,500       750,000       1,125,000  
 
  FY2007 – FY2009     300,000       1,200,000       1,800,000  
 
  FY2008 – FY2010     300,000       1,200,000       1,800,000  
 
                               
Daniel J. Sullivan
  FY2006 – FY2008     92,167       368,666       553,000  
 
  FY2007 – FY2009     48,333       193,333       290,000  

     The estimated individual future payouts set forth in the table above are
set dollar amounts ranging from threshold amounts, if the earnings-per-share
goal achieved is less than target, up to maximum amounts, if the plan goal is
substantially exceeded. There can be no assurance that the estimated future
payouts shown in this table will be achieved.
Other Arrangements
     FedEx’s named executive officers are eligible to receive certain other
annual compensation, including certain perquisites and other personal benefits,
such as personal use of corporate aircraft, security services and equipment
(pursuant to FedEx’s executive security procedures) and tax return preparation
and financial counseling services.
     In addition, FedEx’s named executive officers receive tax reimbursement
payments relating to restricted stock awards, certain business-related use of
corporate aircraft and certain perquisites.

3